        Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 1 of 10                      FILED
                                                                                   2021 Apr-13 PM 02:25
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

JOSHUA HOUSLEY and                            )
TRANSPORTATION INSURANCE                      )
COMPANY, as subrogee of                       )
Dixie Pulp & Paper, Inc.,                     )
                                              )
       Plaintiffs,                            )      CIVIL ACTION NO.:
                                              )      720-CV-00010-LSC
v.                                            )
                                              )
LIFTONE, LLC.,                                )
                                              )
       Defendant.                             )

      DEFENDANT LIFTONE, LLC.’S RESPONSE TO PLAINTIFFS’
     MOTION TO EXCLUDE OPINION TESTIMONY AND REPORT OF
                       JAMES MCCANN

       COMES NOW the Defendant, designed as Liftone, LLC (“Liftone”) and, in

response to Plaintiffs’ Motion to Exclude the testimony and report of its expert,

James McCann, says as follows:

       First, it should be noted that Plaintiffs do not question Mr. McCann’s

qualifications. As a professional engineer with almost forty years of experience, who

graduated from Purdue University (generally recognized as one of the best

engineering schools in the country), and having investigated over fifty to one-

hundred fires per year during that time, including lift truck fires, he is clearly

qualified. Instead, Plaintiffs use the first four pages of their brief to criticize the

necessity of Mr. McCann conducting a second inspection of the subject lift truck.
                                          1
        Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 2 of 10




This simply is not relevant. If Plaintiffs had some problem with Mr. McCann’s

second inspection, then they never should have agreed to it and could have even

sought the Court’s intervention in prohibiting it. Since they agreed to it, their

criticism seems somewhat trivial. Plaintiffs argue that, since he performed a second

inspection, Mr. McCann did a poor job in his initial inspection in failing to determine

if the heat shields were missing. Mr. McCann acknowledges that they were missing,

therefore, the purpose of this discussion, except to attack Mr. McCann, is unclear.

Timing and context are very important here, when Mr. McCann initially inspected

the lift truck, twenty-four days after the subject fire, suit had not been filed and there

was no allegation that the lack of heat shields caused the fire. [McCann depo. P. 144,

L9-L21]. He testified:

      Q.     So when did you first confirm that this lift truck was
             supposed to have a paper mill package?

      A.      Well, I was -- I mean, during my first inspection on
             August 30th, you know, I was observing heat wrap
             and shielding on all the exhaust components in the lower
             portion of the engine compartment. It's hard not to see
             they're there. I was examining how low the fire was. You
             know, 0underneath the vehicle you can see there was
             really no fire at that level underneath the vehicle, but you
             can see the heat wrapping on the exhaust component. You
             could also see it from up above. So I knew it was there and
             I knew fork trucks have that heat shielding for different
             applications.

             So I was aware of it. I just wasn't aware that there was an
             issue with some of it possibly missing. I never made a
             concerted effort to try to find the remains of the heat
                                            2
        Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 3 of 10




             shielding that – from exhaust manifolds. There's no --
             never found a reason to start searching for it until after
             it was revealed that that might be an allegation or it was
             an allegation.


This is in marked contrast to Plaintiffs’ experts Mr. Smith and Mr. Hopkins who

were not contacted by Plaintiffs’ counsel until August 2020 [Smith depo P. 49, L22-

P. 50, L9] and never inspected the lift truck until on or after August 14, 2020 [Smith

report P. 3 of 7, Document 22-31, P. 4], more than two years after the fire and more

than seven months after Plaintiffs filed suit alleging that the lack of heat shields was

its cause. Thus, one might conclude that in retaining these two experts, Plaintiffs

were seeking witnesses who would support their previously filed allegations. At the

least, their opinions are fraught with the kind of “confirmation bias” of which

Plaintiffs complain. Even then, Mr. Smith’s analysis, like Mr. McCann’s, required

two inspections (three counting the joint inspection with Mr. McCann) [Smith’s

report P. 3 of 7; Document 22-31 P. 4]. To accept Plaintiffs’ suggestion would mean

that Mr. McCann’s data collection should have stopped at his initial inspection in

August 2018. If this is true, then Plaintiffs’ experts’ entire testimony would be

precluded, because they continued to collect data after their initial inspection on

August 27, 2020 through the exemplar inspection on August 27, 2020 right up to

Smith’s joint inspection with Mr. McCann on September 21, 2020. [Smith report

Doc. 22-31 p.5]. Nowhere do Plaintiffs cite any authority, NFPA 21 or otherwise,


                                           3
           Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 4 of 10




that states an expert has but one bite at the apple and must collect all data on the first

day of his investigation. Such a contention is preposterous. An expert should keep

an open mind and continue to gather information as circumstances change. This is

exactly what Mr. McCann did after it became evident that Plaintiffs’ claims involved

the missing heat shields. 1 Indeed, the only hard and fast deadline for Mr. McCann

to finalize his opinion was the deadline contained in this Court’s Scheduling Order

for production of his report, a deadline with which he complied.

         Conversely, Plaintiffs also complain that Mr. McCann failed to collect

sufficient data before beginning his analysis and reaching his conclusions. In doing

so, Plaintiffs misquote Mr. McCann’s testimony at Page 75 of his deposition by

stating that he concluded in March of 2019 that “the likely cause of the fire was an

electrical fault on the battery cable.” [Document 25-1 P. 3]. His actual testimony

was:

         Q.       Okay. What did you do after you spoke with those
                  gentlemen and got the documents that Courtney sent you?

         A.       Eventually we had a conference call with Jeff Ash and
                  people at Travelers to discuss the case. Just discuss the
                  difference between what I had talked to them about in
                  March that it appears the fire was a result of a electrical
                  fault and a battery cable. And now we have all this other
                  information. We got to digest this and look at some of the
                  stuff. That was basically it for a while. And eventually we
                  got that opportunity to go look at the vehicle.
1
  As can be seen from the photographs taken by Plaintiff, prior investigator John Neel, it appears that the focus of his
investigation centered around the propane tank and battery cable and not the absence of heat shields. [Smith report
photographs 10-86 Pages 29-43 Document 22-32 and 22-33].

                                                           4
        Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 5 of 10




      Q.      Okay. And that brings us to the September 21st, 17 2020,
              inspection mentioned in your report –

      A.      Yes.

      In truth, Mr. McCann has collected and reviewed the exact same data

Plaintiffs’ experts reviewed, in addition to their files, reports and depositions.

McCann affidavit Exhibit H-2. In fact, he testified that he reached his opinion

sometime between his initial inspection and when he was asked to provide a written

report. [McCann depo. P. 71, L2-9]. A reading of Mr. McCann’s testimony regarding

his analysis reveals that it was at least as thorough as that of Plaintiff’ ‘experts.

[McCann depo. P. 49, L10- P. 77, L17; P. 83 L14-P. 84, L8, P. 137, L4-P. 148, L24].

The fact he simply disagrees with their conclusions does not mean his opinion is

unreliable.

      Plaintiffs then attack Mr. McCann by pointing out that, although his report

concludes the cause of the fire is undetermined, he also believes it was most likely

caused by an electrical fault. However, his ultimate opinion in this case is the one

expressed in his report, that due to a number of circumstances, including the

extensive fire damage, the fire’s cause is undetermined.

      Plaintiffs then argue at great length that Mr. McCann committed, what appears

in Plaintiffs’ eyes to be the unpardonable sin, of not using the exact same verbiage

employed by NFPA 921. As in their prior briefing, Plaintiffs make the mistake of


                                         5
        Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 6 of 10




holding up NFPA 921 as the inflexible talismanic touchstone of fire investigation.

However, as noted in Travelers Indemnity Company of America v. Broan-Nuton,

2008 WL 11381927 *5, (N.D. Ala. March 26, 2008), while that publication is “one

particular reliable methodology for fire investigators” is not a “mandatory” standard.

Therefore, an expert need not conform to every jot and tittle of it. In fact, as Plaintiffs

concede in their brief in Response to LiftOne’s Motion to Exclude Plaintiffs’

Experts, that an expert need not even explicitly reference NFPA 921. [See Plaintiff’s

Response Document 24 p. 14]. Nevertheless, Plaintiffs spend most of the remainder

of their brief arguing that Mr. McCann’s testimony is unreliable because it is not

couched in the specific tenets of NFPA 921. Again, this argument is irrelevant.

       The four cases cited by Plaintiffs regarding NFPA are inapplicable here. Only

one of those cases, United Fire and Casualty Company v. Whirlpool Corporation;

704 F.3d 1338 (11th Cir. 2013), is binding precinct on this Court and it is

distinguishable on its facts. In that case, as in two of the others cited, Travelers

Indemnity Company of America v. Broan-Nuton, LLC. No. CV 05-B-1440-NE, 2008

WL 11381927 (N.D. Ala. March 2008) (unpublished) and Ledbetter v. Blair

Corporation, No. 3:09-CV-843, 2012 WL 24640000, (M.D. Ala. June 27, 2012)

(unpublished), the fire investigator’s proffered testimony which was disallowed was

as to the specific cause and/or origin. In contrast, Mr. McCann’s testimony here is

that, due to several factors, including the amount of fire damage, no specific cause


                                            6
        Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 7 of 10




can be determined. The only case cited in which testimony that the cause of a fire

was “undetermined,” was excluded, is also distinguishable. Watts v. Allstate Inc.,

Co., No 4:13-CV-0245, 2015 WL 13260397 *2 (N.D. Ga. Apr. 28, 2015). In that

case involving a house fire, which the defendant insurance company apparently

believed was arson, the Plaintiffs cause and origin investigator’s opinion, that the

cause was undetermined, was excluded. However, in that case, although the

investigator conducted his initial investigation “immediately” after the fire, he did

not retain any photographs, drawings, or notes from his investigation. In fact, his

entire file was missing at the time of his deposition, some three and a half years later,

at which time he could not even remember key facts, such as the layout of the house.

Id. *3, 4 He also admitted that he had failed to inquire about, let alone to take into

account, other factors important in an arson investigation such as litigation involving

the property, Plaintiffs’ bankruptcies, whether the Plaintiffs belongings were in the

house at the time of the fire, whether the Plaintiffs had experienced previous fires,

that the fire seemed to have multiple points of origin, and whether the Plaintiff had

returned in the hours following the fire. Ultimately, the investigator even admitted

that his opinions would not be helpful to anyone (including the jury). Id.

      Such is not the case here, where Mr. McCann, personally inspected and

photographed the subject lift truck twice, inspected the damaged battery cable,

reviewed the photographs provided by Plaintiffs’ experts and their reports, reviewed


                                           7
        Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 8 of 10




depositions, basically considering the same evidence considered by the Plaintiffs’

experts and applied basically the same methodology. In doing so, unlike Mr. Smith

and Mr. Hopkins, he also considered the fact Mr. Blackmon had blown dust and

paper out of the lift truck shortly before the fire; that the same lift truck had a fire

nine months before; that twelve critical minutes of video showing the beginning of

the fire are missing; and that paper dust and debris had not caused a fire between the

first and second fires. After doing so, he simply reached a different conclusion from

Mr. Smith’s, i.e., that under the circumstances the cause is undetermined.

Furthermore, Mr. McCann has significantly more education and significantly more

experience in investigating fires of this type than Mr. Smith. For Plaintiffs to seek to

exclude his testimony, which relies on the same evidence as their own experts, seems

inconsistent.

      Finally, Plaintiffs attempt to attack Mr. McCann by raising the totally

unrelated case of Howerton v. Red Ribbon, Inc. 715 N.E. 2d 963, 967 (Ind. App.

1999). That twenty-two year old case did not even involve a fire, much less a fire in

a forklift, but was about a grab bar in a motel bathtub. Plaintiff are truly grasping at

straws to even raise that case because it is irrelevant to the issue here. Plaintiffs

should simply admit that they wish to strike Mr. McCann’s testimony because they

do not agree with it. Such is not the purpose of Daubert. If this Court is inclined to

disallow Mr. McCann’s testimony under that standard, it should disallow that of


                                           8
       Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 9 of 10




Plaintiffs’ experts also, since their testimony is founded on the same evidence, but

with far less meaningful analysis.

                                 CONCLUSION

      Based on the foregoing, Plaintiffs’ Motion to Exclude the Testimony and

Report of James McCann should be denied.

                                      Respectfully submitted,

                                      s/C. Jeffery Ash
                                      C. Jeffery Ash
                                      (ASB-9502-A58C; ASH004)
                                      Attorney for Defendant
                                      Porterfield, Harper, Mills, Motlow &
                                      Ireland, P.A.
                                      22 Inverness Center Parkway,
                                      Suite 600
                                      Telephone: (205) 980-5000
                                      Email: cja@phm-law.com




                                         9
       Case 7:20-cv-00010-LSC Document 30 Filed 04/13/21 Page 10 of 10




                          CERTIFICATE OF SERVICE

       I hereby certify that on this, the 13th day of April 2021, I electronically filed
the foregoing using Ala-file E-file, which will send notification of such filing to:

 Justin L. Smith                             John W. Scott
 Attorney for Joshua Housley                 Attorneys for Transportation Ins. Co.
 Cross & Smith, LLC                          Scott Dukes & Geisler, PC
 907 17th Avenue                             211 Twenty Second Street North
 Tuscaloosa, AL 35401                        Birmingham, AL 35203
 justin@crossandsmith.com                    jscott@scottdukeslaw.com

 Davis M. Bessho
 Attorney for Transportation Ins. Co.
 Cozen O’Connor
 The Promenade, Suite 400
 1230 Peachtree Street N.E.
 Atlanta, GA 30309
 dbessho@cozen.com



                                        /s C. Jeffery Ash
                                        OF COUNSEL




                                          10
